DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bianchi (2015/0231946) in view of Shiraki (6182707), Beck (6070616) and/or Extrand (20090217981).  The reference to Bianchi discloses the recited piping unit for introduction of heated fluid (such is intended to be used with an air duct in a vehicle where such ducts are known to carry heated fluid such as heated air, [0012]; title), wherein the piping (or duct) unit 10 is formed from synthetic resin ([0011] discusses using plastic materials which are known forms of resins) and comprises a heat exchange structure at least on an inner peripheral surface (the inner surface is provided with protrusions, bumps, and ripples [0013] as well as other textured surfaces to break up flow, and such would at least provide by the mixing of flow a change in heat exchange properties, but also additional surface area provided by these protrusions would also provide more heat exchange surface as well).  With regards to claim 2, the heat exchange structure is an asperity geometry formed at least on the inner peripheral surface of the piping unit (the heat exchange structures can be surface textures or cilia like in [0013] which are considered as asperities and are provided on the inner surface; also see figs 1 and 2A-D).  As per claim 3, wherein the heat exchange structure is a rib erected at least on the inner peripheral surface of the piping unit (see fig 2A,C,D which all show embodiments which can be considered as rib structures on the inner surface).  With respect to claim 4, wherein the piping unit is constructed of a combination of at least a first segment and a second segment (fig 1 shows that the pie can be made of two sections connected together at a longitudinal flange which would lead to first and second segments used to form the duct or pipe an upper and lower half as seen in fig 1).  With respect to claim 5, wherein the piping unit comprises a bent portion (figure 1 shows a 90 degree bent portion therefore the pipe can comprise a bent portion).  With regards to claim 6,  wherein the fluid is compressed and heated by a supercharger, such merely sets forth intended use for the duct where superchargers normally deal with compressing air which can be thereby heated by and compressing the air via the supercharger where it is considered the duct is capable of use for conveying heated air and it would not matter what device may have .
The reference to Bianchi discloses the structure above which is considered to teach elements or structures providing the inside of the duct and outside with asperities or ribs would be providing such with heat exchange structure in that these structures are known to provide heat exchange properties in the art, but fails to disclose this specific intended use for the structures for heat exchange use thereby making them heat exchange structures specifically when heated fluid is heated by a supercharger, although this is merely intended use, where the piping unit of Bianchi is capable of use with fluids heated by any method.  The reference to Beck discloses the recited piping unit provided with first and second segments 11,12 (fig 1) and provided with ribs 13,14 which are provided as heat exchange 
The reference to Bianchi as modified discusses as set forth above a use with heated air which is a heated fluid but does not set forth the intended use of the duct to convey heated air that is compressed by a supercharger, although such is considered merely intended use as set forth above.  The reference to Shiraki discloses that it is old and known in the art to use ducts including those with bends 17 which can have external ribbing (see fig 3) in them to carry gases to and from various components in various systems used in cars which can be made of plastics (col 4, lines 38-67 discusses the use of resins which are plastics; where Bianchi is also used for air transfer in a car) including superchargers (see col 2, lines 28-35).  It would have been obvious to one skilled in the art to modify the bent section of duct formed by Bianchi as modified which is intended for use in a car to conduct heated air to be used for .

Response to Arguments
Applicant's arguments filed June 16, 2021 have been fully considered but they are not persuasive. With respect to the argument directed at Bianchi teaching noise attenuation is not persuasive since in light of the teachings of the modifying references it is known that this is just one intended use for ribs or asperities on a duct surface, and that other intended uses for a duct with protrusions and/or asperities are known such as heat exchange and that such are known secondary benefits of providing ducts with ribs/asperities that naturally occur in addition to noise attenuation, and modifying flow to attenuate noise would also affect the flow which would add heat exchange benefits as well, as such would naturally occur.  It should be noted that the office position on the use for a flow heated by a supercharger is nothing more than intended use, and it would not have any effect on the final article structure whether it conveys heated fluid heated by a supercharger or by some other heating method, and since the Bianchi  reference is for heated fluid such as heated air it would be capable of conveying heated air of any form included that heated by a supercharger.  With respect to Extrand and Beck not overcoming this shortcoming, it still is held that the intended use would not affect the article structure, but also with respect to external structures now added by amendment, Extrand in [0061] teaches the wetting surface 28 can be provided on outer surfaces 134 as well, and especially when heat transfer portions are provided with asperities.  It should also be noted that references cited above, such as Serve teach this is old and well known in the art as well to provide ribs on both inside and .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Pennycuff, Takimoto, Ookawa, Mori, Marsarwa, Serve, and Jarvenkyla disclosing state of the art ducts, some provided with interior surface features for various purposes, some including heat exchange features or use with car components including superchargers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903.  The examiner can normally be reached on Monday-Thursday, off every Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH